IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20390
                         Summary Calendar



ANTONIO ARTURO HERNANDEZ,

                                    Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H–01-CV-527
                      --------------------
                         March 11, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Antonio Hernandez, Texas prisoner # 840523, appeals the

denial of his 28 U.S.C. § 2254 petition, in which he challenged

his conviction for possession of heroin.    Because his claims were

addressed by the state courts on the merits, Hernandez must show

that the adjudication of the claims “resulted in a decision that

was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20390
                                  -2-

Court of the United States.”    28 U.S.C. § 2254(d)(1); Williams v.

Taylor, 529 U.S. 362, 411-12 (2000).

     Hernandez asserts that his trial counsel rendered

ineffective assistance by having him admit to the elements of the

offense before the jury in the guise of challenging the validity

of the arrest.   To prevail on a claim of ineffective assistance

of counsel, a defendant typically must show: (1) that his

counsel’s performance was deficient in that it fell below an

objective standard of reasonableness; and (2) that the deficient

performance prejudiced the defense.     Strickland v. Washington,

466 U.S. 668, 689-94 (1984).    Under the circumstances of this

case, Hernandez has not established that counsel’s actions could

not be considered “sound trial strategy.”       Id. at 689 (citation

and internal quotations omitted).    Moreover, given the weight of

evidence against Hernandez in this case other than his

admissions, he has not established that “the result of the trial

[was] unreliable.”   Lockhart v. Fretwell, 506 U.S. 364, 372

(1993).   The state court’s denial of relief did not constitute an

unreasonable application of clearly established federal law.         See

Williams, 529 U.S. at 409.

     Hernandez also asserts that he was denied his right to a

speedy trial based on the length of time between his arrest and

the issuance of the state indictment.       He has not established

that the state court’s denial of relief was an unreasonable

application of clearly established federal law as determined by
                           No. 02-20390
                                -3-

the Supreme Court, as there is no such law regarding whether the

date of arrest or the date of indictment should be considered for

speedy trial purposes in a multiple-jurisdiction case.   See

Williams, 529 U.S. at 409; United States v. MacDonald, 456 U.S.

1, 8-10 (1982).   Consequently, the judgment of the district court

denying Hernandez habeas relief is AFFIRMED.